DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 12, 13, 17-18, 23, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0158707) in view of Vu et al. (US 2007/0192910) and Sanchez et al. (US 8,818,556).
In re claim 12, Lee et al. in view of Vu et al. teach a method comprising 
receiving and storing at a social robot near-field originating data indicative of an attribute of at least one person, i.e. using a social robot 100 (e.g. Fig. 1) having a processor 130 (Fig. 2) along with the input devices 132, the robot control output near to the social robot 10 in a distance of 2-10 inches, [0031]), a processor can be used to receive and store the social robot data indicative the activity/movement of the human, Figs. 1-10, [0031]), wherein the data received within the distance of 2-10 inches and being stored in the process is considered as “near-field originating data”, as “near-field” in claim 12 has not been clearly defined and thus the distance of 2-10 inches can be reasonably interpreted as “near-field”;
receiving and storing at the social robot far-field originating data indicative of an attribute of at least one other person, i.e. using the social robot 100 (e.g. Fig. 1) having the processor 130 (Fig. 2) along with the input devices 132, the robot control output 134, the memory device 136 and the communication module 128 to receive and store the activity/movement of a human (para [0017], [0018], [0024]. [0025], [0036]), when the human is far away from the social robot, similar to Vu’s teachings, wherein Vu et al. teach that as the human is far away from the social robot 10 in a distance of more than 10 inches
 identifying at least one of the person 190 (Fig. 1 in Lee reference) or USER 1 (Fig. 4) and the other person (i.e. USER 2 or USER 3 or USER4, Fig. 4 in Lee reference, para [0022]) based on at least in part, on at least one of the near-field originating data and the far-field originating data, i.e. identifying an user 190 or USER1 based on the near-field and the far-field data via the processor 130; and
engaging in a social interaction with an identified person speech, animation and movement of the social robot 100 (para [0016], [0017]), wherein the social interaction is modulated based on an emotional state of the identified person, and wherein the emotional state is determined based on indicators comprising facial expression, eye movement, activity level and type of activity level of the identified person (i.e. user’s emotional status including face or head moves, eye contact with the robot, smiling, and gestures, para [0019], [0025]); and
disengaging with the at least one identified person (i.e. USER1) and engaging with the at least one other person (i.e. USER2 or USER3 or USER4) based, at least in part, upon an indication by the at least one other person of a desire to speak, because the social robot 100 can interact with a plurality users in the way of finishing interacting with USER1 and then interacting with USER2 or USER3 or USER4 (Fig. 4 and para [0021], [0022]) via an interaction performer module 124 ([0007], [0018], [0036], Fig. 2 in Lee) which is capable of receiving audio input ([0007]), similar to an interaction model 120 in Sanchez’s teachings, wherein the interaction model 120 would facilitate the interaction between the social robot and different users in disengaging with one user and then engaging with another user based on the indication by another user of the desire to speak 
	In other words, although Lee et al. do not explicitly use the terms “disengaging” and “engaging” in the interaction between the social robot and different users, Lee et al do teach utilizing the interaction performer module 124 ([0007], [0018], [0036], Fig. 2) to govern the interaction between the social robot and different users as the user(s) speak to the social robot to request the interaction, which implies that the interaction performance module 124 in Lee reference has the functionality of “disengaging” and “engaging” with different users during the interaction, which is similar to the utilization of interaction model 120 in Sanchez reference, as stated above.  (Note: the interaction performance module 124 in Lee reference has the similar function as that of the interaction model 120 in Sanchez’ reference, in terms of “disengaging” and “engaging” interaction between the social robot and human).  
	Therefore one of the ordinary skill in the art, before the effective filing date of the claimed invention, would appreciate that, in light of Sanchez’s teachings, Lee et al. do imply the last step of “disengaging with the at least one identified person and engaging with the at least one other person, based, at least in part, upon the indication by the at least one other person of a desire to speak.”  This is because Lee reference uses the known robot-human interaction module (i.e. interaction performer module 124, ([0007], [0018], [0036], Fig. 2), which has the similar function as the interaction model 120 in Sanchez reference and thus 

    PNG
    media_image1.png
    489
    589
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    559
    413
    media_image2.png
    Greyscale

	Still, Lee et al. do not teach that the near-field originating data is capture via one or more touch sensitive sensors of the social robot (claim 12, lines 8-9).  Vu’s teachings would remedy Lee’s deficiency, as Vu et al. teach integrating the touch sensitive sensor 18 with the social robot 10 (Fig. 1a).   Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to include the touch sensitive sensor, as taught by Vu et al., into the social robot of Lee.  The motivation for doing so is to improve the interaction between human and the social robot.
	
In re claim 13, Lee et al. teach tracking the at least one identified person with a beam formed from audio data received by at least one microphone of the social robot 100 (para [0019], [0024]).

In re claim 17, Lee et al. teach that the indication is derived from at least one of a non-verbal and a paralinguistic social cue (e.g. tone of voice, volume of voice, speed of voice, para [0037]).

In re claim 18, Lee et al. teach that a mode of engaging in the social interaction is based, at least in part, on an attribute of the person interacting with the social robot 100, the attribute selected from the list consisting of age (e.g. elderly person, para [0034]), the emotional state (para [0025]), gender (para [0034]), posture (para [0025]), gaze direction (i.e. eye contact, para [0025]) and degree of fatigue (i.e. weak to speak, para [0034]).

In re claim 23, Lee et al. in view of Vu et al. teach comprising storing information describing the appearance and disappearance from persons within both the near- field and far-field, i.e. applying an algorithm along with the memory device to the input data of the users responses storing the users’ character classes in a database within the near-field and far-field (para [0005] - [0007], [0018], [0026], [0038] and [0039]).  (Note: Vu reference remedies the deficiencies of Lee regarding “near-field originating data” and “far-field originating data”, as stated above in the rejection against claim 12).

In re claim 24, Lee et al. teach that engaging in a social interaction comprises moderating a meeting, as the robot is capable of interacting with at least two persons 

In re claim 28, Lee et al. teach at least one of the people is identified by connecting with a device of at least one of the people, and wherein the device is different from the social robot, i.e. at least one of the people is identified by connecting with a video camera (para [0019], [0024]), which is different from the social robot.

5.	Claims 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Vu et al. and Sanchez et al., as applied to claim 12 above, and further in view of Pakzad (US 8,594,701).
	In re claim 15, Lee et al. in view of Vu et al. and Sanchez et al. failed to teach processing at least one of the near-field originating data and the far-field originating data using a grid-based particle filter model to determine a physical state of at least one of the persons.  
Pakzad, however, in an analogous art, teach utilizing the grid-based particle filter for tracking a location of an object (col. 7, lines 25-30).  
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Pakzad’s teachings to the method of Lee in view of Vu et al. and Sanchez et al. for the purpose of tracking the physical location of the person during interacting with the robot.  

In re claim 31, although Lee et al. in view of Vu et al. and Sanchez et al. do not expressly teach that the emotional state of the identified person is determined based on a body temperature, speech prosody, keyword usage, and feeling of the identified person, Lee et al. do suggest that the person may be a patient residing in a health care facility (para [0015]).  Thus, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have comprehended that Lee’s teachings imply the foregoing limitations.  This is because health care provider would be definitely interested in monitoring body temperature, speech prosody, keyword usage, and feeling of the patient with the assistance of the robot.

6.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Vu et al. and Sanchez et al.  as applied to claim 12 above, and further in view of Wolfe et al. (US 2013/0085625).
	In re claim 22, Lee et al. in view of Vu et al. and Sanchez et al. do not teach utilizing at least one of a heuristic proposal distribution and a heuristic transition model to capture a state of at least one of the at least one person and the at least one other person.  
	Wolfe et al., however, in an analogous art, teach utilizing heuristic algorithms to analyze the operational issues of the robot (para [0034], [0044]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Wolfe’s teachings in the method of Lee in view of Vu et al. and Sanchez et al. so that the heuristic algorithms can be utilized to capture a state of at least one of the at least one person and the at least one other person.  The .

7.	Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Vu et al and Sanchez et al., as applied to claim 12 above, and further in view of Lathan et al. (US 2002/0120362).
In re claim 19, Lee et al. in view of Vu et al. and Sanchez et al. failed to teach engaging in a social interaction comprises engaging in an interactive story telling exercise that comprises: receiving audio data comprising a reading of a story; and directing audio produced from the received audio data to at least one of the at least one person and the at least one other person.  
Lathan et al., however, in an analogous art of social interaction between the robot and human, teach a system integrating the robotic apparatus with an interactive platform 710 having interactive story telling feature 725 (para [0080] and Fig. 21) for the robot to interact with the user.  
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the interactive platform having interactive story telling feature, as taught by Lathan et al., in the method of Lee et al. in view of Vu et al. and Sanchez et al. so that the interaction platform can work with the processor to provide the story telling exercise between the robot and human, including receiving audio data comprising a reading of a story; and directing audio produced from the received audio data to at least one of the at least one person and the 

In re claim 21, Lathan’s teachings would remedy the deficiencies in teachings of Lee et al. in view of Vu et al. and Sanchez et al., as Lathan et al. teach the robot 10 engaging in the interactive story telling exercise with the person (Fig. 8), which comprises at least one of displaying on a display device (i.e. a video monitor, para [0067]) of the social robot visual indicia of an attribute of the audio data and movement of at least one moveable segment of the social robot 10 (Fig. 33 and para [0049], [0091], [0095]).  By combining Lathan’s teachings with teachings of Lee in view of Vu et al., it would provide excitement for the social interaction between the robot and human. 

8.	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Vu et al and Sanchez et al., as applied to claim 28 above, and further in view of Abbas et al. (US 2012/0210217).
In re claim 29, Lee et al. in view of Vu et al. and Sanchez et al. do not teach comprising decoding personal data associated with at least one of the people based on detection of a UUTD broadcasted by the device.  
Abbas et al. teach that the image data recorded by the image recorder (e.g. the video camera in Lee reference) need to be decoded to generate pixel data for editing and storing in the media file of an asset data structure (para [0174], [0212 and Figs. 8, 20), wherein the decoded data is based on a UUID generated by a media creation device such as the video camera (para [0212]).  


In re claim 30, Abbas’s teachings also remedy the deficiencies of Lee and Vu and Sanchez et al, because Abbas et al. teach collecting data from social network (e.g. internet, para [0482]), which can be used to collect personal data of the people.
	
9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. in view of Vu et al., Sanchez et al and Lathan et al., as applied to claim 19 above, and further in view of Hosoi et al. (US 2005/0008171).
	In re claim 20, the combined teachings of Lee et al., Vu et al., Sanchez et al and Lathan et al. failed to teach applying a preset filter to the audio data.  
Hosoi et al., however, in an analogous art of audio data processing, teach applying the preset filter to the audio data (para [0078]) for the purpose of improving sound quality (para [0006]).  
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the preset filter, as taught by Hosoi et al., with the method of Lee et al., Vu et al. and Sanchez et al in view of Lathan et al during the interactive story telling exercise in the social interaction between the robot and human.  The motivation for doing so is to provide an effective means for improving the sound quality in the story telling exercise.
Response to Arguments
10.	Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive.
	10.1	In re claim 12, applicants asserted that Lee and Vu failed to teach the following limitations: (a) “receiving and storing at the social robot far-field originating data indicative of an attribute of at least one other person” (claim 12, lines 4-5); (b) “identifying at least one of the person and the other person based, at least in part, on at least one of the near-field originating data and the far-field originating data” (claim 12, lines 6-7); and (c) “disengaging with the at least one identified person and engaging with the at least one other person based, at least in part, upon an indication by the at least one other person of a desire to speak” (claim 12, lines 15-17).

	Regarding item (a), applicants argued that “Lee nowhere discloses receiving and storing at the social robot far-field originating data indicative of an attribute of at least one other person. In fact, Lee is silent on the aspect of far-field originating data.” (See applicants’ remark, page 11 of 18, second paragraph)  In addition, applicants further maintained that “Vu nowhere discloses receiving and storing at the social robot far-field originating data indicative of an attribute of at least one other person. In fact, Vu is silent on the aspect of far-field originating data.”  (See applicants’ remark, page 12 of 18, second paragraph)  
	In response to the foregoing arguments, “far-field” has not been clearly defined as to what distance range with respect to the “far-field.”   The term “far-field” is a relative term and thus has been interpreted with its plain meaning.  Accordingly, the data being 
	Regarding item (b), applicants argued that “Lee and Vu fail to teach or suggest the aspect of receiving and storing at the social robot far-field originating data indicative of an attribute of at least one other person” and thus “Lee and Vu cannot teach or suggest identifying at least one of the person and the other person based, at least in part, on at least one of the near-field originating data and the far-field originating data.” (See applicants’ remark, page 13 of 18, second paragraph)  
	In response to the foregoing arguments, Lee in view of Vu do teach “receiving and storing at the social robot far-field originating data indicative of an attribute of at least one other person”, as stated in the Examiner’s response in item (a).  As the results, Lee in view of Vu further teach “identifying at least one of the person and the other person based, at least in part, on at least one of the near-field originating data and the far-field originating data.” (Also refer to this office action, page 4, first paragraph)
	Regarding item (c), applicants argued that “Lee nowhere discloses disengaging with the at least one identified person and engaging with the at least one other person based, at least in part, upon an indication by the at least one other person of a desire to speak.” (See applicants’ remark, page 14 of 18, last paragraph, last three lines)  
interaction performer module 124 ([0007], [0018], [0036], Fig. 2) as the means to provide the interaction between the social robot and different users as the user(s) speak to the social robot to request the interaction.   The interaction performance module 124 in Lee reference would be able to disengage with the at least one identified user and engage with the at least one other user based on the indication of the at least one other user of the desire to speak to the social robot, which can be evidenced and/or remedied by Sanchez reference.  In this regard, Sanchez reference teach a similar module (i.e. an interaction model 120) to Lee’s interaction performance module 124.   Sanchez et al. specifically teach that the interaction model 120 would facilitate the interaction between the social robot and different users in disengaging with one user and then engaging with another user based on the indication by another user of the desire to speak (col. 1, lines 17-26; col. 1, line 59 through col. 2, line 6; col. 2, lines 56-67; col. 8, lines 11-23; col. 4, line 65 through col. 5, line 52; col. 6, lines 51-67 and claim 17).   Therefore, the combined teachings of Lee and Sanchez do teach “disengaging with the at least one identified person and engaging with the at least one other person based, at least in part, upon an indication by the at least one other person of a desire to speak” (claim 12, lines 15-17).
	
	10.2	In re claims 13, 17-18, 23, 24 and 28, applicants asserted that “dependent claims 13, 17, 18, 23, 24, and 28 are also allowable under 35 USC § 103 for their 
	In response to the foregoing argument, rejections against amended independent claim 12 and its dependent claims 13, 17-18, 23, 24 and 28 have been properly addressed with the combined teachings of Lee et al. (US 2013/0158707) in view of Vu et al. (US 2007/0192910) and Sanchez et al. (US 8,818,556).   Therefore, claims 13, 17, 18, 23, 24 and 28 are not allowable.

	10.3	In re claims 15 and 31, applicants argued that “dependent claims 15 and 31 are allowable by virtue of their dependency on the allowable amended independent claim 12.”  (See applicants’ remark, page 15 of 18, last paragraph)
	In response to the foregoing argument, rejections against claims 15 and 31 have been properly addressed with the combined teachings of Lee et al. (US 2013/0158707),  Vu et al. (US 2007/0192910), Sanchez et al. (US 8,818,556) and Pakzad (US 8,594,701).  Therefore, claims 15 and 31 are not allowable.

	10.4	In re claim 22, applicants argued that “dependent claim 22 is allowable by virtue of its dependency on the allowable amended independent claim 12.”  (See applicants’ remark, page 16 of 18, second paragraph)
	In response to the foregoing argument, rejections against claim 22 has been properly addressed with the combined teachings of Lee et al. (US 2013/0158707),  Vu et al. (US 2007/0192910), Sanchez et al. (US 8,818,556) and Wolfe et al. (US 2013/0085625).  Therefore, claim 22 is not allowable.

	In response to the foregoing argument, rejections against claims 19 and 21 have been properly addressed with the combined teachings of Lee et al. (US 2013/0158707),  Vu et al. (US 2007/0192910), Sanchez et al. (US 8,818,556) and Lathan et al. (US 2002/0120362).   Therefore, claims 19 and 21 are not allowable.

	10.6	In re claims 29 and 30, applicants argued that “dependent claims 29 and 30 are allowable by virtue of their dependency on the allowable amended independent claim 12.”  (See applicants’ remark, page 17 of 18, first paragraph)
	In response to the foregoing argument, rejections against claims 29 and 30 have been properly addressed with the combined teachings of Lee et al. (US 2013/0158707),  Vu et al. (US 2007/0192910), Sanchez et al. (US 8,818,556) and Abbas et al. (US 2012/0210217).   Therefore, claims 29 and 30 are not allowable.

	10.7	In re claim 20, applicants argued that “dependent claim 20 is allowable by virtue of their dependency on the allowable amended independent claim 12.”  (See applicants’ remark, page 17 of 18, last paragraph)
	In response to the foregoing argument, rejections against claim 20 has been properly addressed with the combined teachings of Lee et al. (US 2013/0158707), Vu et al. (US 2007/0192910), Sanchez et al. (US 8,818,556), Lathan et al. (US .

	Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 22, 2021



/HSIEN MING LEE/